Citation Nr: 0943795	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-17 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to January 1968, from November 1990 to May 1991, 
and from September 1994 to December 1994.  He served in 
Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the issue on appeal was remanded in June 
2006, June 2008 and March 2009 for further development.  The 
Board further takes note that, in its June 2008 remand, the 
Board requested that the Veteran be afforded a VA examination 
if an audiogram was not performed on the Veteran's left ear 
during examinations in December 2006 and May 2007.  This was 
requested pursuant to Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  The Federal Court vacated and remanded that 
decision, so the lower court holding is no longer applicable.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  The Board therefore finds that the issue on appeal is 
suitable for adjudication and that to go forward would not be 
prejudicial to the Veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran's service-connected 
right ear hearing loss is presently manifested by level II 
hearing acuity.




CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the dated in May 2002, June 2006 and by a letter 
from the Appeals Management Center (AMC) dated in July 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008). As the Veteran 
voiced disagreement with the initial assignment of a 
noncompensable rating for a hearing loss in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.  During the pendency of this 
appeal, the Court in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to these matters was provided in June 2006.  



Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f) (2009)

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  


Factual Background and Analysis

A rating action in December 1982 awarded the Veteran service 
connection for a right ear hearing loss and assigned a 
noncompensable evaluation effective in April 1982.  The award 
was based on service treatment records showing that the 
Veteran was injured in the line of duty, the Veteran's 
complaints of a loss of hearing following his accident and VA 
Medical Center (VAMC) out-patient records which referred to 
mild sensorineural hearing loss in the right ear.

In April 2002, the Veteran was afforded a VA examination, it 
was noted that the Veteran's claims file and medical records 
were not reviewed.  On VA authorized audiological evaluation 
pure tone thresholds, in decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
45
40
50
60
65
54

Speech recognition scores on the Maryland CNC word list was 
found to be 80 percent for the right ear.  The examiner 
provided a diagnosis of mild to severe sensorineural hearing 
loss for the right ear at 250 through 8000 Hertz (Hz).  It 
was noted that the Veteran's speech recognition was mildly 
reduced.

Applying the above results to the Table VI chart, a puretone 
threshold average of 54 and a speech discrimination of 80 
percent, in the right ear, will result in level IV hearing 
for that ear.  As dictated by 38 C.F.R. § 4.85(f), the 
Veteran's left ear is assigned a Roman Numeral designation of 
I as impaired hearing is only service-connected in the right 
ear.  Applying these results to the Table VII chart will 
result in a noncompensable (zero percent) compensation 
evaluation.  

In May 2002, the Veteran was issued a hearing aid by the VA. 

The Veteran was afforded a VA examination in December 2006, 
the examination report stated that the Veteran's claims file 
and medical records were reviewed.  On VA authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
70
70
80
85
80
78.75

Speech recognition scores on the Maryland CNC word list were 
found to be 44 percent for the right ear.  The audiologist 
provided a diagnosis of severe to profound sensorineural 
hearing loss with poor discrimination.  The audiologist 
stated that neither the pure tone or speech results were 
believed to be valid due to functional loss and/or overlay.  
It was further stated that the entire test should not be used 
for rating purposes.  It was noted that an examination 
conducted in May 2005 stated that the Veteran's hearing was 
unchanged from his April 2002 examination which, K.M. stated, 
further raised suspicion as to the validity of the test 
results.  The audiologist reported that the Veteran provided 
only sporadic responses to speech stimuli, putting in little 
perceived effort into the task.  The examiner also noted that 
there was no noted difficulty communicating with the Veteran 
while asking for his history, which would be expected given 
the degree of hearing loss volunteered.  

In September 2005, the Veteran had an audiology consult at a 
VA outpatient clinic.  During this consult, the Veteran was 
noted as wearing VA issued hearing aids.  The audiologist 
stated that the Veteran's speech reception thresholds were in 
good agreement with respective pure tone averages suggesting 
good inter-test consistency.  It was remarked that there was 
no significant change in hearing since the hearing aids were 
issued in 2002.  A diagnoses of mild to severe hearing loss 
between 250 and 8000 Hz was given for the right ear.  

A Tampa VAMC audiology consult note dated in May 2007 noted 
that during the initial interview with the Veteran, it was 
observed that the Veteran's ability to hear and understand 
speech was much better than would be expected when compared 
to the December 2006 results.  On VA authorized audiological 
evaluation pure tone thresholds of the right ear, in 
decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
35
35
40
55
65
48.75

The Veteran's speech recognition results using the Maryland 
CNC word list was noted as 84% in the right ear.  The 
examining audiologist stated that these results were much 
improved compared to the December 2006 compensation and 
pension audiogram where functional overlay was noted.  The 
Veteran was described as cooperative and the results were 
considered reliable.  

In an August 2007 VA examination, it was noted that the 
audiological examination notes from the Veteran's May 2007 
audiological consult were considered valid and should be used 
for rating purposes.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 48.75 and a speech discrimination of 84 
percent, in the right ear, will result in level II hearing 
for that ear.  Applying these results to the Table VII chart 
will result in a noncompensable (zero percent) compensation 
evaluation.  

The Board notes that the Veteran's audiological evaluation 
from December 2006 showed markedly decreased hearing.  The 
Board finds, however, that given the opinions of VA 
audiologists which state that the Veteran's other 
audiological examination results were more reliable and the 
fact that the Veteran's December 2006 audiologist found the 
results of December 2006 wholly unreliable for rating 
purposes, the Veteran's December 2006 audiology results are 
significantly less probative than the results of his other 
examinations.  Additionally, it is noted that even if the 
Veteran's December 2006 audiology results were considered 
reliable, his right ear hearing acuity would be level IX for 
the right ear and level I for the non-service connected left 
ear in accordance with 38 C.F.R. § 4.85.  These results would 
also lead to a noncompensable (zero percent) evaluation.

Therefore, a 0 percent disability rating is applicable under 
the provisions of 38 C.F.R. § 4.85, Table VII.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of hearing impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


